PER CURIAM.
Leonard M. Redifer appeals the summary denial of his motion for postconviction relief sought pursuant to Florida Rule of Criminal Procedure 3.850. Only two of the three grounds Redifer raises, which concern ineffective assistance of counsel, may be meritorious.
Redifer claims that his counsel was ineffective in failing first to cross-examine the victim who allegedly was committing perjury, and second, in failing to effectively challenge the denial of defense’s request to produce the clothing Redifer wore when his alleged crimes occurred. The allegations appear facially sufficient; however, neither Redifer nor the court attaches portions of the record which substantiate or refute the arguments.
We continue to require attachments to orders denying relief in rule 3.850 proceedings. See Causey v. State, 636 So.2d 62 (Fla. 2d DCA 1994). Accordingly, we reverse the order of denial as it relates to the two issues described above and remand for further proceedings. If the trial court again denies the motion, it must attach those portions of the record that refute Redifer⅛ allegations; alternatively the trial court shall conduct an evidentiary hearing on the matter. In all other respects the order denying the motion is affirmed.
CAMPBELL, A.C.J., and THREADGILL and FULMER, JJ., concur.